Exhibit 10.1



September 12, 2008



Richard D. Crowley
[Address]
[Address]


Dear Rick:

Integrated Device Technology, Inc. (“IDT”) is pleased to make you an offer of
employment as Vice President and Chief Financial Officer reporting to Ted
Tewksbury, President and Chief Executive Officer.  The terms of your employment
are as follows:

  Salary: $325,000.00 annually; payable biweekly   Status: Full time / Exempt  
Stock Options:

You will be recommended for a stock option grant to purchase 200,000 shares of
IDT common stock, which will vest over a four year period, assuming your
continued service to IDT. The granting of your stock options will occur on or
about the 15th day of the month following the completion of the month in which
you begin employment with IDT, subject to approval by our Board of Directors.
Your stock options will have a per share exercise price equal to the closing
price of IDT common stock on the last workday prior to the date of grant.

  Restricted Stock Units (RSUs):  

You will be recommended for a Restricted Stock Unit grant of 15,000 shares of
IDT common stock, which will vest over a four year period, assuming your
continued service to IDT. The granting of your RSUs will occur on or about the
15th day of the month following the completion of the month in which you begin
employment with IDT, subject to approval by our Board of Directors.

  Annual Bonus: You will be eligible for participation in our incentive
compensation plan for FY09 (March 31, 2008-March 29, 2009). Your participation
will be at an annual target of 60% of your base earnings. This fiscal year’s
bonus will be pro-rated in accordance with the FY09 Incentive Compensation Plan
for Exempt Employees, herewith enclosed.   Sign-On Bonus: You will be eligible
for a one-time $50,000 Sign-On Bonus, minus applicable State and Federal taxes.
Payment of Sign-On Bonus requires signature on attached Sign-On Bonus Agreement
  Benefits: You will be eligible for our full range of employee benefits
including medical, dental, vision, life, disability, and 401(k). You will also
earn four (4) weeks of vacation per year. A summary of our benefit program is
attached.

--------------------------------------------------------------------------------



This offer is pending acceptable reference qualification and background
verification.  In addition, IDT requires each candidate for employment to submit
to a drug test which will be administered through an independent
laboratory.  Your employment is contingent upon you successfully passing a
pre-employment drug screen.

On your start date, you agree to execute IDT’s standard form of Employee
Confidentiality and Invention Agreement, providing for protection of IDT’s
proprietary information and trade secrets.

Employment with IDT is at the mutual consent of the employee and
IDT.  Accordingly, you and IDT retain the right to terminate the employment
relationship at will, at any time, with or without cause.  Please understand
that no representative of IDT other than the Chief Executive Officer has the
authority to make any contrary agreement or representation, and that such
agreement made by the Chief Executive Officer must be in writing and signed by
you and the Chief Executive Officer.

In order to comply with the Immigration Reform and Control Act of 1986, this
offer is contingent upon you providing proof of eligibility to work in the
United States.  Be prepared to supply the original documents containing this
information on your start date.

This letter contains a complete statement of all the arrangements between you
and IDT with respect to your employment by IDT, this letter supersedes all prior
and existing negotiations and agreements between us concerning your employment,
and can only be changed or modified pursuant to a written instrument duly
executed by each of the parties hereto.

Because of the responsibilities associated with this position, it is essential
that our office receive your decision by September 16, 2008.  At that time we
will discuss your availability date and reporting procedures.  Your target start
date is Monday, October 20, 2008.

Should you wish to discuss this offer or inform us of your decision regarding
this offer, please call me at (408) 284-8401.  I am confident that you can
expect a challenging and rewarding career as a member of our company.  We look
forward to your acceptance of our offer.



Sincerely,

/s/ Theodore L. Tewksbury III
Theodore L. Tewksbury III
President and Chief Executive Officer



/s/ Richard D. Crowley, Jr.
Candidate Signature of Acceptance



September 15, 2008
Date

2

--------------------------------------------------------------------------------





Attachments:
Benefits Summary
Change of Control Agreement
Indemnification Agreement
Employee Confidentiality and Invention Agreement









3

